Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1)
Claim 1
Chen discloses a method comprising:
accessing, by one or more hardware processors, a particular place record (probe points are individual data records) from a data source (vehicle 105 or UE 107), the particular place record describing a particular place (circle dots in figure 3a) on a geographic map (map in figure 3a) (col 10, line 29-32, “… when operating in a bulk-processing mode, the map matching platform 101 then retrieves all collected probe points that fall within the geographic area defined by the circular area 313. Each probe point meeting this spatial criterion is shown as a white circular dot in FIG. 3A…” col 11, 34-50, “… The vehicles 105 and UE 107…for collecting probe data…each vehicle 105 and/or UE 107.. to report probe data as probe points, which are individual data records… a probe point can include attributes such as: probe ID, longitude, latitude, speed, and/or time… other attributes may be recorded as a probe point… attributes such as altitude…, tilt, steering angle, wiper activation, etc. can be included and reported for a probe point…” <examiner note: probe point is shown in fig. 3a as a location in a geographic map. The probe points are generated by vehicles and devices and reported to system 100. In figure 11, the system comprises processor 1102>);
generating, by the one or more hardware processors, a set of features (feature set f) for the particular place record (probe point) based on a value from an attribute included in the particular place record (probe attributes, link attributes or combined probe/link attribute) (col 20, line 50-58, “… In step 607, for each probe point p in neighbors, the feature extraction module 503 computes a feature set f using a candidate pair of probe point p and Link(vertex, PL). In one embodiment, the feature set can include extracted features values of any combination of probe attributes, link attributes, and/or combined probe/link attributes…” <examiner note: a feature set f is computed for each probe point data. The feature set f is computed based on attribute values of the probe attributes, link values, and/or combined probe/link attributes>);
processing, by the one or more hardware processors, the set of features using a classifier to generate a probability (likelihood) that the particular place record is associated with a class label (col 21, line 46-65, “… In step 701, for each candidate pair of probe point/link… the machine learning classifier 505 retrieves a corresponding feature set for the candidate pair. Using… the retrieved feature for a candidate probe point… the machine language classifier 505 calculates a likelihood that the candidate probe point is matched to the candidate link (e.g., Lij(f)) (step 703)… In step 705, the machine learning classifier 505 can then classify whether the candidate probe point/link pair are matched or unmatched based on the calculated likelihood or probability of matching…” <examiner note: using the feature set of the probe point, the classifier calculates the likelihood/probability the probe point is matched to the candidate link. In fig. 9, the probe point is associated with matched/unmatched based on calculated match probabilities>); and 
determining, by the one or more hardware processors, whether the particular place record is relevant based on at least the probability that the particular place record is associated with the class label (<examiner note: fig. 9 shows probe point 1 has calculated likelihood (i.e., o.85) that is relevant to link 1, .34 relevant to link 2. Probe point 3 is irrelevant to link 2 and has unmatched label>)
However, Chen does not explicitly disclose a particular place of a business, the particular place record having business hours, and the particular place record indicating a type of a business indicating a type of place for the particular place, a class label regarding whether the particular place record is relevant to a transportation-related service, determining, by the one or more hardware processors, whether the particular place record is relevant to the transportation-related service based on at least the probability that the particular place record is associated with the class label.


Peng discloses a method comprising:
accessing, by one or more hardware processors, a particular place record from a data source ([0023], line 1-13, “... the dispatch system 100 can include a network interface 110 to receive drop-off data 176 and pick-up data 177 from user devices and/or driver devices... drop-off data 176 can specify the drop-off location... pick-up data 177 can specify a pick-up location...” <examiner note: the pick-up and drop-off data include location data. Data sources of pick-up and drop-off data are user devices and/or driver devices>), the particular place record describing a particular place of business on a geographic map, the particular place having business hours, and the particular place record indicating a type of business for the particular place ([0013], line 1-13, “... a drop-off spike may comprise 95 drop-offs at or near the John F. Kennedy Center for the Performing Arts in Washington D.C. between 5:15 pm and 5:45 pm. The 95 drop-offs can have occurred within a geofenced region corresponding to the JFK Center and surrounding street blocks, or within a specified distance from the JFK Center. A corresponding pick-up spike may comprise 80 pick-up requests at the same location or region between 9:45 pm and 10:15 pm. The dispatch system may associate these two spikes as a spike pair for an event that takes place at the JFK Center...” <examiner note: for instance, the drop-off and pick-up data of John F. Kennedy Center for the Performing Arts. Obviously, the center has business hour to allow people to attend event and the type of this center for art performance>);
generating, by the one or more hardware processors, a set of features (spike pairs) for the particular place record based on a value from an attribute included in the particular place record ([0024] line 1-12, “... In many examples, the dispatch system 100 can include a compilation module 115 to parse through the received data (i.e., the drop-off data 176 and the pick-up data 177, including location data 112 and timestamps 114) to identify spike pairs each corresponding to (i) a passenger drop-off spike at a given event location, and (ii) a passenger pick-up spike at the same event location (e.g., a concert hall, a sporting venue, a travel port, a convention or exhibition complex, etc.) after a given duration of time (e.g., time periods ranging from several minutes to days or even weeks)...” <examiner note: drop-off and pick-up data is analyzed to determine spike pairs at the event location at specific time>); 
processing, by the one or more hardware processors, the set of features using a classifier to generate a probability that the particular place record is associated with a class label regarding whether the particular place record is relevant to a transportation-related service ([0026], line 1-7, “... The compilation module 115 can submit the spike pair data 117... to a correlation engine... The correlation engine 120 can use the received data to construct a spike pair data pack 121 in order to match the spike pair to one or more correlation models 133...” [0032], line 1-4, “... these correlation models 133 can be utilized by the dispatch system 100 to predict a spike in pick-up requests 182 given a detected current drop-off spike 111...” <examiner note: using the spike pair data to identify correlation model. These model predicts/labels the location with a spike of pick-up request>); and 
determining, by the one or more hardware processors, whether the particular place record is relevant to the transportation-related service based on at least the probability that the particular place record is associated with the class label ([0032], line 1-4, “... these correlation models 133 can be utilized by the dispatch system 100 to predict a spike in pick-up requests 182 given a detected current drop-off spike 111...” [0039], line 1-6, “... Given a matching correlation model 134 and predicted pick-up request spike, the matching engine 140 can generate a spike forecast 144 for the current drop-off spike 111 indicating a predicted spike in pick-up requests 182 at the event location after an estimated or calculated time of the current drop-off spike 111...” <examiner note:  based on drop-off and pickup data, The John F. Kennedy Center for the Performing Arts is associated/labeled with a spike pair data. A correlation model predicts a spike of pickup request at that location based on the spike pair>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include collecting historical data and current data regarding rideshare service at location and using models to predict on demand transportation service at a location as disclosed Peng into Chen to detect spike in drop-off data at event location and using the model to predict a number of pick-up request at the same location at a specific to dispatch drivers to fulfill the requests.
Claim 2
further comprising, in response to determining that the particular place record is relevant to the transportation-related service, generating, by the one or more hardware processors, relevant place data that includes the particular place record and an associated relevance score, the associated relevance score being based on the probability (<examiner note: the calculated likelihood of probe point 1 with link 1: 0.85, with link 2: .34>)

    PNG
    media_image1.png
    337
    688
    media_image1.png
    Greyscale


Claim 3
Claim 1 is included, Chen discloses wherein the class label represents that the particular place record is relevant to a ride-sharing service (col 6, line 18-37, “… the machine learning map-matcher of the map matching platform 101 can be used for locating vehicles 105a-105n … as they travel in a transportation or road network. For example, the vehicles 105 can interact with the map matching platform 101 to use machine learning map-matchers according to the various embodiments described herein to locate themselves precisely on the road (e.g., within a particular lane)…” <examiner note: using this invention, the ride-sharing service can locate vehicles themselves precisely on the load while they travel>)
Claim 7
Claim 1 is included, Chen discloses wherein the class label represents that the particular place record is not relevant to the transportation-related service, the transportation-related service comprising a ride-sharing service (col 11, line 4-20, “… In one embodiment, the unmatched probe points may be indicative of new or changes in the geometry of the road network 303… FIG. 3D shows a result of this process of extracting new road geometries from unmatched probe points. As shown in FIG. 3D, the map 301 has been updated to include a new link record 321 corresponding to the unmapped road segment 307. The new link record 321 is indicated by a dark polyline as used to indicate the other mapped segments of the road network 303…” <examiner note: the probe points with unmatched label are irrelevant because they are not associated with any links/roads. Therefore, it is not useful for ride-sharing service to travel on unidentified road or locating themselves on unidentified road/links>)
Claim 11
Claim 1 is included, Chen discloses wherein the generating the set of features for the particular place record comprises extracting a value from an attribute of the particular place record (col 20, line 50-58, “… In step 607, for each probe point p in neighbors, the feature extraction module 503 computes a feature set f using a candidate pair of probe point p and Link(vertex, PL). In one embodiment, the feature set can include extracted features values of any combination of probe attributes, link attributes, and/or combined probe/link attributes…”)

Claim 1 is included, Chen further discloses further comprising in response to determining that the particular place record is relevant to the transportation-related service, processing, by the one or more hardware processors, the particular place record for accuracy, wherein the accuracy at least includes accuracy of geographic coordinates described by the particular place record (col 6, line 18-37, “… the machine learning map-matcher of the map matching platform 101 can be used for locating vehicles 105a-105n … as they travel in a transportation or road network. For example, the vehicles 105 can interact with the map matching platform 101 to use machine learning map-matchers according to the various embodiments described herein to locate themselves precisely on the road (e.g., within a particular lane)…” <examiner note: for instance, for probe point 1, the accuracy is  85% that the user/device is on link/road 1>

    PNG
    media_image2.png
    320
    602
    media_image2.png
    Greyscale

Claim 16
wherein the classifier comprises a binary classifier (col 9, line 34-35, “… the map matching platform 101 can use any type of machine leaning classifier or model…” <examiner note: binary classifier is one of machine learning classifier>)
Claim 17
Claim 1 is included, Chen discloses wherein the classifier is trained on ground truth data comprising a set of place records and a set of corresponding class labels curated by a human individual (col 7, line 15 through col 9, line 1-67, the ground truth data is collected, features are extracted, the features are fed into classifier, the matching probability and matched, unmatched labels are output, the accuracy of the classifier is calculated as feedback to adjust the classifier. In col 6, line 2-7, “…  in one embodiment, the system 100 provides a framework to obtain ground truth data to train and evaluate supervised learning algorithms that a point-based map matcher (e.g., a map matching platform 101) can use to more accurately approach the point-based map matching problem. In one embodiment, the map matching platform 101 incorporates a supervised learning model (e.g., a logistic regression model, RandomForest model, and/or any equivalent model) to provide matching probabilities that are learned from the ground truth data…” <examiner note: in supervised learning model, a reviewer is needed to evaluate the classification output of the classifier to verify whether or not the output is classified/labeled correctly. The reviewer’s feedback is used to retrain the classifier to increase classifier’s accuracy>)
Claim 18
wherein the data source comprises a place record that is generated or maintained by a plurality of human users (col 11, 34-50, “… The vehicles 105 and UE 107…for collecting probe data…each vehicle 105 and/or UE 107.. to report probe data as probe points, which are individual data records… a probe point can include attributes such as: probe ID, longitude, latitude, speed, and/or time… other attributes may be recorded as a probe point… attributes such as altitude…, tilt, steering angle, wiper activation, etc. can be included and reported for a probe point…” <examiner note: the probe points are generated or maintained by users who own devices>) 
Claim 19 and 20 are similar to claim 1. Further, fig. 11 and 12 describe a computer system comprising processor 1102, memory 1106, and storage 1108. Claims 19 and 20 are rejected based on similar reason.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of Nandury (U.S. Pub 2019/0005439 A1)
Claim 4
Claim 1 is included; however, Chen does not explicitly disclose wherein the class label represents that the particular place record is relevant to the transportation-related service and describes an incorrect location for the particular place.
Nandury discloses the class label represents that the particular place record is relevant to the transportation-related service and describes an incorrect location for the particular place ([0027], line 17-24, “… Another predetermined threshold may be set for a score range of 400-800. Corrective actions may be associated with the predetermined threshold, such as automatically generating an electronic communication to request address clarification or additional information (e.g., specific driving directions to reach the shipping address, identification of landmarks or sign posts that may be used to locate the address, etc.)…” <examiner note: the address of place/destination is relevant for shipping however, the destination address may be inaccurate and additional information or clarification is needed>)
It would have been obvious to one of ordinary skill in the art at the time of filing to include verifying place data disclosed by Nandury into Chen’s system so that when shopper uses their devices to purchase items online and provides place data that is is less accurate, the system notifies user to obtain additional information in order to deliver items successfully.
Claim 10
Claim 1 is included, Chen does not explicitly disclose wherein the class label represents that the particular place record describes that the particular place does not exist.
	Nandury discloses wherein the class label represents that the particular place record describes that the particular place does not exist ([0027], line 30-37, “… In some embodiments, the predetermined threshold or score range is set to below 400, or 0 to 400, and one or more corrective actions may be associated with the predetermined threshold or score range. For example, the corrective action may be to prevent completion of the online retail transaction associated with the package or removing certain type of payment options, such as cash on delivery…” [0033], line 27-29, “… Examples of corrective actions may include an address update request 328 or request for additional information…” <examiner note: the provided address is inaccurate; therefore, a request to update the address is needed>)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of  Yang (U.S. Pub 2017/0124465 A1)
Claim 9
Claim 1 is included, however, Chen does not explicitly disclose wherein the class label represents that the particular place record is not relevant to the transportation-related service and describes a temporary event being held at the particular place.
	Yang discloses wherein the class label represents that the particular place record is not relevant to the transportation-related service and describes a temporary event being held at the particular place ([0021], line 4-6, “… venue data may be collected… can be further analyzed…” [0021], line 1-2, “… venue data may be verified/confirmed…” [0024], line 1-9, “…  The venue management components 106 may also comprise a venue popularity prediction component 108. The venue popularity prediction component 108 is configured to generate a predicted popularity for one or more venues associated with the managed venue data. In examples, the venue popularity prediction component 108 may perform processing operations to evaluate different aspects of venue data corresponding to a particular venue to generate a predicted popularity result for that particular venue. A predicted popularity is a prediction/estimation of trendiness or popularity of the venue based on the analysis of venue data performed by the venue popularity prediction component 108...” <examiner note: trendiness of a venues is a temporary event. Figure 2 shows venues that are categorized as “hot this week” along with their score. Obviously, trendiness of a venue is changed weekly>)
It would have been obvious to one of ordinary skill in the art at the time of filing to include collecting check-in data/venue data generated by users and analyzing collected data as disclosed by Yang into Chen to allow the system to predict of trendiness of venues to generate ranked list of venues (e.g., restaurant, coffee, bar, and so on) based on the calculated trendiness scores.

Claims 14-15 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of Schmidt (U.S. Pub 2010/0250599 A1)
Claim 14
Claim 1 is included, Chen discloses producing a set of relevant place records for each different data source in a plurality of data sources by performing the accessing of the particular place record, the generating of the set of features, the processing of the set of features, and the determining of whether the particular place record is relevant to the transportation-related service for each place record provided the different data source (col 11, line 23-67 through col 12, line 1-3, “… devices 107 and  vehicles 105 generate probe data; col 20, line 5058, features are extracted from the probe data, col 21, line 46-65, classification are generated based on probe data generated by user devices 107 and vehicles 105>)
However, Chen does not disclose producing a set of matched relevant place records by matching together place records within the sets of relevant place records for the different data sources.
Schmidt discloses producing a set of matched relevant place records by matching together place records within the sets of relevant place records for the different data sources ([0037], “… In some embodiments, the PNSS checks place metadata validity and avoids duplication by recognizing when place metadata for a new place resource closely matches place metadata for an existing place resource. Having access to the PNSS relieves organizations from maintaining the core metadata of their places on their own. PNSS takes the burden to validate and enrich a place's core metadata, provides mechanisms to avoid duplicate creation and merge existing duplicates and allows organizations to register their own resources and services related to a place in a publicly accessible directory. By allowing several builders to contribute to the same shared place resources, a single builder's efforts are leveraged to gain access to a much broader scope of place data than would be possible to build alone. On top of that, all organizations that provide resources (e.g. services or content) related to places can use the place ID to interconnect their resources…” <examiner note: place metadata submitted/registered by different builders are checked to avoid duplication. When multiple place metadata submitted by different builders, the metadata are matched so that only one place metadata for one place only>)
It would have been obvious to one of ordinary skill in the art at the time of filing to check place data for duplication disclosed by Schmidt into Chen so that when probe data provided by multiple devices and vehicles that refer to the same geographic location, the system matches similar probe data to reduce redundant probe data and conserve processing power to extract features and classification operations.
Claim 15
Claim 14 is included, Chen further discloses further comprising processing, by the one or more hardware processors, the set of relevant place records for accuracy, wherein the accuracy at least includes accuracy of geographic coordinates described by the particular place record (col 6, line 18-37, “… the machine learning map-matcher of the map matching platform 101 can be used for locating vehicles 105a-105n … as they travel in a transportation or road network. For example, the vehicles 105 can interact with the map matching platform 101 to use machine learning map-matchers according to the various embodiments described herein to locate themselves precisely on the road (e.g., within a particular lane)…” <examiner note: for instance, for probe point 1, the accuracy is  85% that the user/device is on link/road 1>

    PNG
    media_image2.png
    320
    602
    media_image2.png
    Greyscale

Claim 12
Claim 1 is included; Chen discloses in col 11, line 23-67 through col 12, line 1-3, “… devices 107 and  vehicles 105 generate probe data; col 20, line 5058, features are extracted from the probe data, col 21, line 46-65, classification are generated based on probe data generated by user devices 107 and vehicles 105
However, Chen further comprising producing a set of matched place records by matching a first set of place records, from a first data source of place records, with at least a second set of place records from a second data source of place records, wherein the accessing the particular place record from the data source comprises accessing the particular place record from the set of matched place records.
Schmidt discloses producing a set of matched place records by matching a first set of place records, from a first data source of place records, with at least a second set of place records from a second data source of place records, wherein the accessing the particular place record from the data source comprises accessing the particular place record from the set of matched place records ([0037], “… In some embodiments, the PNSS checks place metadata validity and avoids duplication by recognizing when place metadata for a new place resource closely matches place metadata for an existing place resource. Having access to the PNSS relieves organizations from maintaining the core metadata of their places on their own. PNSS takes the burden to validate and enrich a place's core metadata, provides mechanisms to avoid duplicate creation and merge existing duplicates and allows organizations to register their own resources and services related to a place in a publicly accessible directory. By allowing several builders to contribute to the same shared place resources, a single builder's efforts are leveraged to gain access to a much broader scope of place data than would be possible to build alone. On top of that, all organizations that provide resources (e.g. services or content) related to places can use the place ID to interconnect their resources…” <examiner note: place metadata submitted/registered by different builders are checked to avoid duplication. When multiple place metadata submitted by different builders, the metadata are matched so that only one place metadata for one place only>)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of  Di Pietro (U.S. Patent 10317240B1)
Claim 5
Claim 1 is included, however, Chen does not explicitly disclose wherein the class label represents that the particular place record is relevant to the transportation-related service and describes that the particular place is closed for business.
Di Pietro discloses  wherein the class label represents that the particular place record is relevant to the transportation-related service and describes that the particular place is closed for business (col 3, line 1-21, “… As discussed above, the global map server may be configured to receive the travel data from a plurality of computing devices… The global map server may map the travel data on a global map. In some examples, the global map server may be configured to categorize an event corresponding to the travel data and/or provide a description of the event… For example, the global map server may receive an image of an event from a computing device of a pedestrian, as well as the location of the computing device. The global map server may analyze the image and determine the event depicted in the image is a car accident. The global map server may associate the image with the identified event (i.e., the car accident), and may map the image to the global map based on the location of the identified event, the location of the computing device and/or the location and/or orientation of the sensors that captured the data associated with the identified event…” <examiner note: the server categorizes the event as car accident and the location, lane, and/or area of the accident is obviously closed to public traffic>)
It would have been obvious to one of ordinary skill in the art at the time of filing to including collecting travel data, providing travel data to server as disclosed by Di Pietro into Chen system to allow server to publish events on the map and drivers are updated with events on the road in order to avoid to travel to location that is closed to public due to accidents or traffic congestion.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of  Srinivasan (U.S. Pub 2017/0048660 A1)
Claim 8
Claim 1 is included, however, Chen does not explicitly disclose wherein the class label represents that the particular place record is not relevant to the transportation-related service and describes that the particular place is a private location that is not publicly open.
	Srinivasan discloses wherein the class label represents that the particular place record is not relevant to the transportation-related service and describes that the particular place is a private location that is not publicly open (To map places, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1; [0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1… <examiner note: these places are private location. Obviously, bedroom is not a public location>)
It would have been obvious to one of ordinary skill in the art at the time of filing to include automatic labeling of unlabeled places using activity recognition as disclosed by Srinivasan into Chen so that not only using probe data to label places, but also user activity data can be used to assign label to location in map.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 10060751), in view of Peng (U.S. Pub 2016/0335576 A1), as applied to claim 1, and further in view of Beaurepaire (U.S. Pub 20140163861)
Claim 6
Claim 1 is included, however, Chen does not explicitly disclose wherein the class label represents that the particular place record is relevant to the transportation-related service and describes that the particular place is a private practice by a professional.
	Beaurepaire discloses wherein the class label represents that the particular place record is relevant to the transportation-related service and describes that the particular place is a private practice by a professional.
([0114], “…  a user may be walking in town to an appointment which is stored in the user's calendar. The apparatus may be configured to access the user's calendar, determine a location (e.g. Moor Lane Dental Surgery, Plymouth) and a scheduled time (14:00) and use these to plot a route, or at least show the destination, on a map and provide markers to the user on a map indicating whether he/she will arrive in time for his/her appointment. If the user needs to travel via his/her house prior to the appointment, thus requiring a particular route, this may also be taken into account when providing the markers…” <examiner note: a maker/label that represents “Moor Lane Dental Surgery, Plymouth” is relevant to user when user navigates to this place. Further, the place “Moor Lane Dental Surgery, Plymouth” is a private practice by dentist>)
It would have been obvious to one of ordinary skill in the art before the time of filing to provide a label/marker on a map that is relevant to a user as disclosed by Beaurepaire into Chen because by incorporating marker/label of place data/probe data, the place/probe data is used to plot a route and represent as label/marker on the map as a destination.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167